Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2019 and 07/10/2020 was filed on or after the mailing date of the application on 04/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20160133776 (Lee), the machine translation as cited in the IDS and of which is relied upon herein.
With respect to claim 1, Lee teaches a battery module comprising a multiple pouch-type secondary batteries and a cooling plate may be arranged on the lower part of the multiple secondary batteries in a horizontal direction to which the batteries are adhered (PP 0013, Fig. 1).  Figure 11 shows a pouch battery in which one side of the pouch may be combined (which forms a fold and reads on the close contact portion of the instant claims), the other three sides may be folded around the pouch (which forms a sealing portion on the remaining sides of the pouch battery) (PP 0099-0100, Fig. 11).  As discussed above, and shown in Figure 1, the multiple pouch-type batteries are stacked and the cooling plate is in contact with the close contact portion of the batteries, and therefore cools the batters through the close contact portion.
With respect to claim 2, Figures 5 and 10 show that E4 extends below the close contact portion in a perpendicular direction to the close contact portion and is formed at a portion of the sealing portion which is adjacent to the close contact portion and would therefore read on the extending potion of the instant claims.  Annotated Figure 5 of Lee is reproduced below in comparison to annotated Figure 10 of the instant specification in order for more clarity.  

    PNG
    media_image1.png
    284
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    530
    354
    media_image2.png
    Greyscale

With respect to claim 3, Figure 2 shows a convex part of the cooling plate which accommodates the battery cell, which would read on the intermediate portion which accommodates the extending portion. 
With respect to claims 4-5, Figure 6 shows a plurality of protrusions having a curved surface on the cooling plate which extend between the close contact portions of the adjacent pouch batteries the protrusions corresponds to a shape of a portion of the close contact portion. 
With respect to claim 8, the cooling plate is formed with a thermal conductive material (PP 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20160133776 (Lee) as applied to claims 1 and 2 above, and further in view of US PGPub 2012/0107663 (Burgers).
With respect to claims 6 and 7, Lee teaches the secondary battery module as discussed above, wherein the cooling plate includes a concave recess (PP 0091) which reads on the insertion grooves which accommodate the extending portion of the case (Fig. 8), but fails to teach a concave portion formed in the close contact portion of the case.  
Burgers teaches a battery unit having at least one battery and a base portion and a heat exchanger plate (PP 0006), wherein the heat exchanger plate may be used for cooling the batteries (PP 0036) which reads on the cooling plate configured to col the plurality of stacked batteries. The batteries may be pouch batteries (PP 0016).  The battery units may comprise a plurality of recessed openings in the base portion of the battery unit which correspond to a plurality of protruding members on the cooling plate, which form a mechanical interlock between the battery unit and the cooling plate which helps resist mechanical load and temperature variations and allows for improved temperature control of the overall unit (PP 0038).  The recessed opening creates a concave portion in the close contact portion in a longitudinal direction, and the protruding member reads on a concave portion support which protrudes from the cooling plate and corresponds to the concave portion. It would have been obvious to one of ordinary skill in the art to use recessed openings and protruding members in the battery module 
With respect to claim 10, the plurality of recessed openings in the base portion of the battery unit which correspond to a plurality of protruding members on the cooling plate of Burgers would form a step portion on the cooling plate in a direction perpendicular to a direction of the arrangement of the plurality of pouch type secondary batteries which would accommodate the extending portions of the pouch type batteries. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/MIRIAM STAGG/         Supervisory Patent Examiner, Art Unit 1724